DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 09/12/2022.
Claims 1 – 15 are presented for examination.

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 14, the prior art fails to show wherein said digital processing unit comprises: an error signal generator for receiving the digital signal and a feedback signal, and for computing an error signal indicative of a phase difference between the digital signal and the feedback signal, a digital filter comprising a common filter circuit for filtering the error signal to generate the first output, a feedback path for providing the feedback signal to the error signal generator, in which the feedback signal is based on the first output of the digital filter, and a filter selector to select a filter to be applied by the digital filter from a plurality of different filters, each having a different transfer function, wherein said selection is based on the error signal or an output of the digital filter, wherein said plurality of filters are implemented by the common filter circuit of the digital filter, and wherein the error signal or a signal derived therefrom on which the common filter circuit operates is scaled differently for each of the different filters to obtain different filter bandwidths depending on the selected filter. These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 15, the prior art fails to show generating a digital signal representative of the input phase based on the plurality of analog sense signals, digitally computing an error signal indicative of a phase difference between the digital signal and a feedback signal, filtering the error signal using a digital filter to generate a first output, digitally generating the feedback signal based on the first output, outputting a device output signal indicative of the position to be measured based on the first output of the digital processing unit, and selecting a filter to applied by the digital filter from a plurality of different filters, each having a different transfer function, based on the error signal or an output of the digital filter, wherein filtering the error signal comprises scaling the error signal or a signal derived  therefrom on which a common filter operates differently for each of the plurality of filters to obtain different filter bandwidths for each of the plurality of filters.  These features taken together with the other limitations of the claim renders the claim allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858